Citation Nr: 1524400	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  10-21 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss prior to November 5, 2014, and to a rating in excess of 50 percent thereafter.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from September 1945 to August 1948.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In November 2012, the Board denied the Veteran's claim for a compensable rating for bilateral hearing loss.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  Counsel for the appellant and the Secretary of VA (the parties) filed a Joint Motion for Remand (JMR).  An Order of the Court dated November 5, 2013, granted the motion and remanded the case to the Board.

In January 2014, the Board remanded the Veteran's claim to the Agency of Original Jurisdiction (AOJ) for further development.  

A December 2014 rating decision granted the Veteran an initial staged rating of 50 percent effective from November 5, 2014.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim must be remanded again in order to obtain an adequate medical opinion.  The October 2013 JMR stated that the Board must adequately address whether the Veteran's mixed hearing loss disability could be compensable under other diagnostic codes.  Specifically, it noted that the record demonstrated that the Veteran suffered from dizziness once a week since at least 2004 and that these complaints were made during the course of a VA audiologic evaluation.  The JMR instructed the Board to discuss whether the Veteran's dizziness is a manifestation of the Veteran's hearing loss.  In its January 2014 remand the Board requested that a VA examination of the Veteran's ears be performed and that an opinion be obtained regarding whether the Veteran's dizziness is caused by his hearing loss disability.  The Veteran was provided a VA QTC audiological examination in November 2014 and an addendum opinion was obtained from the QTC audiologist in December 2014.  Unfortunately, the audiologist's opinion did not adequately address whether the Veteran's hearing loss disability is manifested by dizziness.  The Veteran must be provided an examination by an otolaryngologist in order to obtain a sufficient opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Additionally, the October 2013 JMR pointed out that a July 2012 VA audiological examination reported that the Veteran had 100 percent speech discrimination in both ears, but also that he had a puretone threshold average of 90 decibels and "severe to profound" hearing loss in the left ear.  The JMR indicated that the Board should address the seemingly incongruous findings in its evaluation of the 2012 VA audiological opinion.  The Board notes that the November 2014 audiological examination also had seemingly incongruous findings.  A discussion regarding the recorded results of the July 2012 and November 2014 audiological examination results should be obtained from the otolaryngologist when the Veteran is provided a new VA examination.

The Veteran's updated VA treatment records should be obtained.  A copy of VA audiological testing conducted in April 2014 should also be obtained on remand.
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file copies of the Veteran's updated VA treatment records.

Also, obtain and associate with the claims folder a copy of the puretone thresholds from 1,000 to 4,000 Hertz in each ear that were conducted on April 21, 2014.  According to the April 21, 2014 audiology consult note the test results are available in the "audiogram display" found in CPRS tools menu.  

If it is not clear from the audiological test results whether the speech discrimination testing was conducted using the Maryland CNC, obtain clarification as to whether the Maryland CNC was utilized. 

2.  After the above action is accomplished, schedule the Veteran for an examination with an otolaryngologist.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  The examiner should note that the claims file has been reviewed.  

The examiner is asked to discuss the history of the Veteran's hearing loss disability and provide an opinion regarding whether the Veteran's episodes of dizziness are at least as likely as not (a probability of 50 percent or greater) a symptom of, or otherwise caused by, the Veteran's service-connected bilateral hearing loss disability, which has been reported to include both conductive and sensorineural components.  A rationale should be provided for the opinion, which may include references to medical literature.

The examiner is also asked to review and discuss the auditory thresholds recorded at the July 2012 and November 2014 audiological examinations as compared to the speech recognition test results reported at those examinations.  As noted in the October 2013 Joint motion for Remand, a July 2012 VA audiological examination reported that the Veteran had 100 percent speech discrimination in both ears, but also that he had a puretone threshold average of 90 decibels and "severe to profound" hearing loss in the left ear.  The JMR indicated that the Board should address the seemingly incongruous findings in its evaluation of the 2012 VA audiological opinion.  The Board notes that the November 2014 audiological examination also had seemingly incongruous findings.  A discussion by the examiner regarding the recorded results of the July 2012 and November 2014 audiological examination, and any incongruities between puretone thresholds and speech discrimination testing, would be of assistance.

The examiner is also asked to address the nature and extent of the Veteran's sensorineural and conductive hearing loss, which the Veteran asserts arose from injury, infection, and noise exposure, including the functional effects of the hearing disability.  See Joint Motion for Remand, p. 4.  

If the Veteran fails to report for the examination, the examiner must review the claims file and provide opinions based on a review of the Veteran's medical history.  

3.  Thereafter, readjudicate the issue on appeal, to include consideration of 38 C.F.R. § 4.87, Diagnostic Codes 6204, 6205 in the evaluation of the present disability, claimed as bilateral hearing loss.  If any benefit sought on appeal is not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




